PARKER, J.,
dissenting.
I find myself unable to concur in the conclusions of my associates in this case, and I will undertake to state the grounds of my dissent.
This insurance, like all other insurance of which I have ever had any knowledge, appears to me to have been written in consideration of certain premiums to be paid at certain times, and not in consideration of money to be earned in a certain way or at certain times, or to be kept on deposit in a certain place. It seems to me, therefore, that the crucial question, the whole question here is, did the insured fail to pay his premiums or any installment of the premiums at the time agreed upon, whereby the policy lapsed or lost its force ?
It will be observed, as already stated, that this policy, and this application and the so-called assignment, provide that the payments are premiums for separate and independent consecutive periods of two, two, three and five months, and further, that each installment shall apply only to its corresponding insurance period. The sum of these periods is one year, and the sum of these installments of premium is $57.60.
The first period of two months began on March 28, and expired May 28. The premium for this period, $14.40, was paid on May 14 from the April wages of the insured. It appears that that was the time agreed upon as the time for the payment of this premium, though another time is expressly stated in the contract. I arrive at this from the circumstances surrounding the transaction. There is no controversy about that; the insured was to receive his April wages from the company on *231May 14, and he could not receive them before, and the insurance company could not receive those wages before that time upon this so-called assignment. So that the insurance company had agreed to give to the insured a credit of seventeen days for the payment of this first installment of premium. I shall undertake to point out that there was no special arrangement about this particular payment, but that all these payments stand upon precisely the same footing.
The second period began on May 28 and expired on July 28. The premium for that period was $14.40, to be paid from his May wages, which would become due and payable on June 14; and therefore he was to have a credit of seventeen days for that premium. In other words, his policy was to be in force for a period of seventeen days of that second period without previous payment of anything on account thereof.
The third period began July 28, and expired October 28. The premium for that period was $14.40, to be paid from his June wages, that is, on July 14th. So that on account of this period the company extended him no credit, but required him to pay this installment of premium fourteen days in advance of the beginning thereof. The fourth period began on October 28, 1900, and expired on March 28, 1901. The premium for that period was $14.40, to be paid from his July wages, that is, upon August 14, when his July wages would become due and payable, and would be available to him or to the company. So that the company did not agree to extend to him.any credit or time for the payment of the premium on account of that period, but on the other hand, they, required him to pay for that period seventy-two days in advance of the beginning thereof.
In order to keep the policy alive as to the third and fourth periods, the payments on account thereof must be made in the one case fourteen days before it began, and in the other case seventy-two days before it began. And that seems to me to be important in view of certain provisions in the policy, the assignment and the application upon the construction whereof we differ. The so-called assignment after providing that the assured assigns to the Standard Fife and Accident Insurance Company or its authorized agent, four premiums for separate insurance contracts, and stating the amounts and the wages from which these installments are to be deducted, this occurs:
“ Express Agreement. — The payments made in this assignment are premiums for separate and independent contracts for consecutive periods of two, two, three and five months; and each shall apply only to its corresponding insurance period.”
*232Then comes this sentence:
“All claims for injuries received during any period, for which its respective premium shall not have been actually paid, shall be forfeited to the company.”
That is followed by this:
“ Except that, in case of a just claim, before the first premium shall be due, if the sum due the insured be less than the-sum of all the payments called for by this assignment, it shall be credited thereon ; if greater, the assignment shall be receipted in full and the balance paid to the insured.”
I have divided this clause to make my meaning more clear. The construction that is put upon this entire clause beginning with the words “ express agreement,” by counsel for the insurance company and by my associates, is .this: that all claims for injuries received during any period except the first period, for which its respective premium shall not have been actually paid, shall be forfeited to the company ; but as to the first period, if there shall be a just claim before the premium therefor falls due, the sum due the assured shall be paid to him. I do not put that construction upon this paragraph. It seems to me that the exception set forth here has no application whatever to the sentence and provision reading as follows: “All claims for injuries received during any period, for which its respective premium shall not have been actually paid, shall be forfeited to the company,” but that the exception applies to the sentence immediately preceding that, and that this sentence which I have just read stands alone and independent of the others, and is general in its terms, applying to any injury and to any premium. I will read the clause, omitting that sentence, so that the application may be seen:
“ The payments named in this assignment are premiums for separate and independent contracts for consecutive periods of two, two, three and five months; and each shall apply only to its corresponding insurance period. Except that, in case of a just claim, before the first premium shall be due, if the sum due the insured be less than the sum of all the payments called for by this assignment, it shall be credited thereon ; if greater, the assignment shall be receipted in full and the balance paid to the insured.”
In other words, if a loss occurs before May 14, the premium for the whole year, that is, $57.60, may be set off by the company against the amount of such loss; if a loss shall occur after May 14, no more shall be set off by the company than the premium for the period within which the loss occurred. And this stipulation for the set-off for periods subsequent to the first period could apply to the second period only, and *233shows that it was contemplated that a loss might occur before the premium for the second period had been paid. I say it could apply to the second period only, since with respect to the third and fourth periods it is expressly provided that, in the one case the premium shall be paid fourteen days before the period begins, and in the other case seventy-two days before the period begins: This exception, therefore, as to the first period, in favor of the company, is to the effect that in consideration of their giving this credit of a month and seventeen days, at the expiration of which time the first premium is to be paid, it is provided that in the event of an injury to the insured, or anything happening upon which he would have a claim against the company, as against such claim occurring during that period, the company shall have a right to set off the whole premium of $57.60; or, in other words, the premium for the whole year. So that the provision that “All claims for injuries received during any period, for which its respective premium shall not have been actually paid, shall be forfeited to the company,” stands there, in my opinion, entirely unaffected by the provisions of this exception, which do not seem to have any pertinency, or any possible application, to that provision. This so-called exception is a provision simply as to the amount of set-off that the company shall have as against[claims for losses occurring during the different periods.
It has no influence upon the question as to when the premium is to fall due and be payable. I find in these different instruments which make up the contract between the insured and the company, no provision that a failure to earn the premium at a certain time, or in a certain way, or to keep it on deposit in a certain place, shall nullify the policy or shall work its forfeiture, or shall cause it to lapse; or that the doing of any of these things is required as a condition precedent to the taking effect of the policy for any period. There is no especial or peculiar value or virtue in the money earned by the insured as wages in working for the railroad company. Any other money is precisely as good to the insurance company. It seems to me that they so regarded it; that all they required was, that the premiums should be paid when they fell due.
As I have said, it seems to me that a fair construction of the contract, in the light of all the circumstances, is, that the premiums were to fall due at the respective periods or times when the wages for the months of April, May, June and July were to fall due, and that therefore this provision in the assignment that all claims for injuries received during any period for which these respective premiums shall not be actually paid shall be forfeited to the company, must be considered in the light of all the surroundings and the evident, intent of the parties; and read *234in the light of these things, it seems to me that it must be read as follows: That all claims for injuries received during any period for which the premium shall not be actually paid after it becomes due and payable, shall be forfeited to the company, otherwise, this agreement would be a delusion and a snare to the insured. He promised to pay for and supposed he was to be insured during the month and seventeen days intervening between March 28 and May 14, when the first payment is to be made to the company. But he is to pay nothing actually, before May 14. And it seems to me that it would not lie in the mouth of the company to say that the construction to be put upon this provision is that if he suffered a loss during that period, — an injury on account of which he supposed he would have a claim against the company, — he could not recover, because the premium for the period had not been actually paid.
The same should be true as to the second period after he had paid the premium for the first period upon May 14. That payment wouid carry the insurance up to May 28. The next installment of premium would be payable upon June 14. The time intervening between May 28 and June 14 would be seventeen days. The insured was injured during those seventeen days, to-wit: upon May 29. And thereupon he is confronted with the proposition that since the premium had not been actually paid for the period beginning upon May 28, and expiring upon June 14, he can recover nothing. In my judgment, the policy was in full force. Credit for those seventeen days had been extended to him ; and if upon June 14, he met the requirements — that is to say, paid any premium then due to the company — he would have a right to recover upon his policy.
But stress is laid upon the tenth clause in the certificate which reads as follows:
“ In case the insured shall fail to leave in the hands of the paymaster any installment of premium as it shall fall due, as agreed in said order or assignment, this policy shall be void.”
It seems to me that in the light of all the surrounding circumstances that is to be read, in connection with the clause in the assignment to which I have referred requiring actual payment, is as follows : “In case the insured shall fail to leave in the hands of the paymaster any installment as it shall fall due, at the time it shall become due and payable to the company, so that the company may avail itself of it; or if he shall fail to pay that amount to the company at the time it shall become due and payable, then this policy shall be void.” That he was not required to pay his premiums from this particular source, and was not required to earn the money in this particular way, or leave it on deposit in this *235manner, in order to keep tbe policy alive, is, I believe, entirely clear, and is conceded by counsel for the company. Apparently it was so understood, for a notice upon the back of the envelope which was delivered to him, in which his certificate was contained, and which formed a part of the agreement between the parties, reads as follows:
Notice to Policy Holders: — “ If your policy is to be paid in installments by orders on a paymaster, it is your duty to make sure that each installment is deducted by the paymaster when due, and to notify him if it is not, that he may make the deductions at once. Should you leave the service of the company in which you were employed when insured, you should, for your own protection, send the unpaid installments to the office as soon as they become due."
That is all the insured was required to do to keep his policy alive; he was not required absolutely to earn the money at the hands of the railroad company, nor was he required absolutely to leave it on deposit; he was given the option to do that, or failing to do that, to pay the premium to the insurance company when it fell due.
As I say, it seems to me that the sole question here is, when did this premium for this particular period beginning upon May 28, fall due ? Did the insured make default in the payment of that premium ? There is no provision, as I construe this contract, that if he shall pay this premium from his wages in the way arranged by this assignment and not otherwise, he shall have until June 14, in which to pay it; that in that event it shall be due and payable upon June 14; but if he does not pay it in this way from this fund, then it shall fall due earlier, that it shall fall due upon May 28. As I understand it, that is the ground upon which a majority of the court arrive at their conclusion that the insured was in default; that is to say, if he had left this particular money on deposit, so that the insurance company might draw it on the 14th day of June, then he would have until June 14, in which to pay it, but failing to do that, he must pay it at the beginning of that period, i. <?., on May 28. I find in these writings which make up the contract no provision that any part of the premium shall in any instance be paid at the beginning of the period, or that it shall then fall due. Let us apply that construction and that course of reasoning to the third and fourth installments. What then would be the effect ? The third installment is payable from the June wages, and on July 14, when the June wages would be payable. It seems to me, as the result of that reasoning, if he failed to leave his June wages on deposit so that they might be drawn by the company on July 14, his obligation would be to pay the $14.40 on account of the third period at the beginning of the third period, which would be on July 28, fourteen days later. In other words, *236by withdrawing the money from the hands of the railroad company, he has the time extended for fourteen days in which to pay the premium for the third period and keep the policy alive. Apply it to the fourth period: he withdraws his July wages ; the railroad company is without funds to pay for that period upon August 14, and the effect is that it gives him until the beginning of that period, to-wit: October 28, in which to pay the premium for that period and keep the policy alive, postponing the payment to the insurance company forty-four days. I do not think that the insured has any such right. I think that the agreement is plain, that he is to pay for each of the periods at the time fixed for the payment of his wages for the months so to be devoted to the payments for the periods respectively; in other words, the assignment, besides being an assignment, is an agreement that the premiums for the respective periods shall be due and payable at the times that his wages for the respective months become due and payable, and that whether the insured pays the premiums from these wages or from some other source is all the same to the insurance company.
Counsel insist that there is some security to the insurance company through this assignment of wages, but it is quite apparent from the whole record that there is not. The assignment is not recognized by the railroad company unless acquiesced in by the employee at the period when the wages become due and payable. The wages are then on hand, and the insured may or may not permit them to be drawn by the insurance company. They are entirely under the control of the insured during the whole period, as much so as if he had the money in his own pocket. It is simply a convenient arrangement whereby the insured may obtain a certain credit for part of the time, and the insurance com* pany may have its pay far in advance of the insurance period for part of the time, and the insured is not to be troubled with hunting up the insurance company to pay his premium, and the insurance company is not to be troubled hunting up the insured to collect. It is a convenient arrangement for the transfer of this money that shall be due and on hand at the time it shall become due from the railroad to the insured and from him to the insurance company. But if he has other money which he pays to the insurance company it is certainly as valuable to them, and ought to be as effective for the preservation of the life of his policy. They might as well, so far as the assignment went, as a matter of securtiy, have provided that the money which he derived from some certain occupation for a certain period he should keep in his left hand trousers pocket until it became due and payable to the companjq and if he kept it in his left hand trousers pocket during that period, his policy should be kept alive, but if he failed to do it, the policy *237would lapse. The important thing is, that when the money becomes due and payable to the company, it shall be paid to the company.
Long before June 14, the insured had received his injury, and his claim against the company, it is conceded, if the policy were alive, amounted to more than the premium then due. Therefore he was not then called upon to pay anything to 1he company. The company did not undertake to defeat his claim upon the ground that the premium had become due on May 28, and that he had failed to pay it; the company do not assert the claim that the premium became due at an earlier period in consequence of his having failed to leave his wages with the railroad company, but they assert here the claim that because he did not leave this money in the hands of the railroad company until June 14, which was the time to draw it, his policy had lapsed, notwithstanding the fact that they had no right to draw it, and had no claim upon it, or any part of it for any of this period between May 28, and June 14, even if he had left it there, because he had sufféred this injury and had a claim against the insurance company which amounted to more than the premium for this period. I do not believe that is a just, or fair or reasonable conclusion, and therefore I dissent.